Citation Nr: 9915272	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1950 to 
November 1953 and from December 1954 to August 1959.  

This appeal arose from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for a back disorder.  

The case was transferred to the jurisdiction of the Cheyenne, 
Wyoming Medical and Regional Office Center (M&ROC).  

It is noted that the veteran's appeal also encompassed the 
issues of entitlement to service connection for hearing loss 
and a right great toe injury.  Entitlement to service 
connection for both disabilities was subsequently granted.  A 
notice of disagreement as to the above favorable 
determinations has not been filed and those issues are 
therefore not part of the current appeal.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

The claim for entitlement to service connection for a back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for a back 
disorder is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are missing and according to the 
Service Department are believed to have been destroyed during 
a fire at the National Personnel Records Center in 1973.  
Morning reports and military orders were received.  These do 
not show any injury to the back.  

The veteran also submitted pictures purportedly of him 
serving in an artillery unit near the front in Korea.  He 
claimed that he was in combat in Korea.  The DD-214 shows 
only receipt of the Korean Service Medal with 2 Bronze 
Service Stars, the United Nations Medal and the National 
Defense Service Medal.  

The veteran filed claims for nonservice connected pension in 
1980.  He stated that the onset of back pain was in 
approximately 1979.  He did not report any inservice 
treatment for back pain.  

A report from an orthopedic surgeon dated in September 1980 
indicates that the veteran was seen in August 1980 for back 
pain of one-year's duration.  He reported that he had to quit 
working as a traveling salesman because prolonged riding in 
the car aggravated his pain.  X-rays showed marked narrowing 
of the intervertebral space at L5-S1.  Outpatient treatment 
records from a hospital from September 1980 are consistent 
with the physician's report.  

A VA examination was performed in January 1981.  The veteran 
reported back complaints but did not date them to service.  
He noted onset in approximately 1979 and treatment in 1980.  
The diagnosis was degenerative arthritis and discogenic 
disease of the lumbosacral spine with spina bifida.  

Private medical records from 1991 and 1992 were received.  
These show intensive treatment of the back.  They also show 
that the veteran was claiming a workers compensation injury 
and was filing for Social Security benefits.  The veteran 
hurt his back at work while bent over scrubbing the floor 
with a brush.  

An independent medical evaluation from November 1991 
concluded that the veteran suffered from mechanical low back 
pain with subtle elements of a radicular component.  The 
doctor stated that he did not see any acute findings that 
could have occurred as a result of the veteran's work injury 
in May 1991.  The findings were felt to have predated the 
injury.  He was of the opinion that the 1991 injury could 
certainly could have aggravated preexisting changes.  There 
was no indication of when the veteran's underlying disc 
changes would have occurred, and there was no report of a 
service accident or other service etiology.  

A hospital report dated in February 1992 noted that the 
veteran had a disc at L5-S1 with an extruded disc fragment 
and a degenerative disc at L4-5.  According to the report the 
injuries "happened at work."  The veteran underwent 
exploratory surgery with removal of the disc fragment and the 
herniated disc.  

In a medical report dated in September 1992 to the Workers 
Compensation Fund of Utah, a doctor wrote that he had 
examined the veteran to determine "what is pre-existing and 
what is not regarding his industrial injury."  The doctor 
related a history of a 1979 injury to the veteran's back at 
home.  The diagnosis was degenerative disc disease.  The 
veteran became asymptomatic and started working as a janitor 
which involved "heavy-duty work."  He did not lose work for 
12 years until his current injury resulted in an extruded 
disc fragment and associated disc herniation.  

In the claim for entitlement to service connection for a back 
disorder, filed in October 1994, the veteran reported that in 
November 1953 he underwent outpatient treatment as a result 
of a back injury incurred when a truck rear-ended a car he 
was riding in at Fort Devens, Massachusetts.  He maintained 
that he was discharged before his treatment was completed.  
He then noted that he had had a number of episodes of pain in 
his back.  He reported that he was treated at a VA Hospital 
in Long Beach, California, in 1981, and was unable to work 
for two years (1980/1981).  He stated that in February 1992 
he underwent an operation for removal of a disc.  He stated 
that he still had considerable problems with his back and 
legs.  

In April 1996 the veteran testified at a hearing before the 
M&ROC.  He testified to essentially the same account of his 
injury as was provided in his claim.  He stated that in the 
accident he "wasn't really hurt" but that he did report to 
the hospital at the base.  He denied any hospitalization at 
the time and he stated that he was not given any kind of a 
brace.  He recalled that his back was tight and painful and 
he had difficulty bending over.  He stated that he was given 
some physical and was placed on light duty until his 
discharge.  

He stated that prior to reenlisting he was having problems 
with his back.  He explained that he was allowed back into 
service because he did not always have problems with his back 
and that his symptoms would improve with rest.  He also 
admitted that he would not have reported any back symptoms 
because he wanted to get back into service.  

He testified that during his second period of service he had 
treatment of the back from time to time.  He stated that he 
never felt that his back symptoms were "serious" until 1980 
when he could not work for two years.  He noted though, that 
he had seen numerous doctors over the years.  He stated that 
he did not feel that he ever reinjured his back, but he felt 
that it was aggravated in the course of jobs.  

The veteran testified that he went in to service at age 15 
using his brother's name.  He stated that his brother was 
also in service at the time.  He did note that a DD-215 was 
issued acknowledging the correction of his name.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


The second and third elements of the Caluza test can be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims has 
held that if the veteran fails to submit a well-grounded 
claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  

Where a veteran's service medical records are missing, the 
obligation to explain findings and conclusions, and to 
carefully consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).


Analysis

The Board's review of the evidentiary record discloses that a 
back disorder was not shown in service or for many years 
thereafter, and the entire evidentiary record is devoid of a 
link between the veteran's current disorder of the back and 
his active service.  In fact, intervening causes are clearly 
indicated, notwithstanding the veteran's feeling to the 
contrary.  

The veteran has contended that his back injury occurred in 
the United States, not in combat.  Therefore his lay account 
of an injury is not sufficient.  38 U.S.C.A. § 1154(b)(West 
1991); 38 C.F.R. § 3.304(d)(1998).  

Service medical records could not be located.  However, 
morning reports and orders were located.  These show no back 
injury.  While the veteran's service medical records are 
missing and the obligation to explain findings and consider 
the benefit of the doubt rule is heightened in such cases, 
see O'Hare,  the remaining evidence of record does not 
support a finding of inception in service.  As the claim for 
service connection is not well grounded due to a lack of any 
competent nexus between current findings and the veteran's 
service, the doctrine of reasonable doubt has no application 
to the veteran's case.  

The evidence of record shows that the veteran was first 
treated for back problems in 1980.  At that time he did not 
report any injury in service.  He only reported symptoms for 
a year.  He stated that his frequent sitting as a traveling 
salesman was aggravating his back.  In later records, he 
reported that he had hurt his back at home in 1979.  The 
later treatment records also show that after a period of 
recovery from his symptoms from the 1979 accident, he did not 
lose any work due to his back until reinjuring his back in 
1991.  It was after this injury that the veteran underwent 
spinal surgery, although it appears that there was some 
disagreement as to whether disc changes and a fragment were 
due to the 1991 injury or whether they preexisted that 
injury.  

In any event, two things are clear from the medical evidence: 
there is no history by the veteran at any time in the 
treatment records of an injury in service; and the veteran 
suffered two post service back injuries, one in 1979, and 
another in 1991.  Given these facts, there is no basis upon 
which to attribute any portion of the veteran's current 
disability to his service.  

While, as noted above, a veteran's claims are to generally be 
treated as presumptively credible in determining well 
groundedness, comparing the facts contained in medical 
records to the veteran's claim, it is clear that the veteran 
has not consistently been a reliable historian.  He admitted 
that he would not have admitted to a back injury when he 
wanted to reenlist.  By his account, he also assumed his 
brother's identity to enlist in service.  

When he filed his claim, he also omitted relevant facts about 
post service injuries. Taking the October 1994 statement of 
the veteran accompanying his claim in a vacuum, one might 
conclude that the veteran's only injury occurred in service, 
and that therefore, post service treatment in 1981 and 
surgery in 1992 reported by him in the statement plausibly 
could be residuals of the inservice injury.  A review of the 
evidence as a whole shows that the veteran had post service 
injuries in 1979 and 1991 to account for the treatment and 
surgery.  

It is relevant that the veteran did not claim entitlement to 
service connection for his back when filing a claim for 
nonservice-connected pension (based on back symptoms) in 
1980, and that he did not tell treatment providers that he 
had an injury in service.  

In essence, the veteran's claim is based solely on his lay 
opinion that current symptoms relate to a back disorder 
incurred in service and that this disorder was merely 
aggravated on a few occasions after service.  While a lay 
person may report his symptomatology, he does not have the 
competency of a trained health care professional to express 
opinions as to diagnosis and/or etiology of a disorder.  
Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for a back disorder must be denied as not well 
grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the M&ROC, which 
denied the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim were well grounded, the M&ROC accorded the 
appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a back disorder.

The Board further finds that the M&ROC has advised the 
appellant of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As noted above, the benefit of the doubt rule does not apply 
where the veteran has not submitted evidence of a well-
grounded claim.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a back disorder, his 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

